Case 1:18-cv-00470-RGA Document 191 Filed 03/13/20 Page 1 of 11 PageID #: 5558



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE


TEDDY ARCHER, TREY BERNADOU,                         )
SEDETRIC CHAMBLISS, BRODRICK                         )
FRANCIS, JAMES HUTCHINSON, DANIEL                    )
MANOFSKY, DEVON SPRINGER, ERIC                       )
STEWART, ANDREW WALLS, CALVIN                        )
WESLEY, AND CHRIS WOODRUFF, ET AL.,                  )
                                                     )
                                                         Civil Action No.: 1:18-cv-00470-RGA
                             Plaintiffs,             )
                                                     )
                      V.                             )
                                                     )
DEFENDERS, INC.,                                     )
                                                     )
                              Defendant.             )
                                                     )

            STIPULATION REGARDING STATUS OF OPT-IN PLAINTIFFS

       WHEREAS, this is a wage-hour case that is currently conditionally certified as a

nationwide collective action under the Fair Labor Standards Act ("FLSA");

       WHEREAS, pursuant to 29 U.S.C. § 216(b), an employee can commence an action on his

own behalf and on behalf of other similarly situated employees;

       WHEREAS, pursuant to 29 U.S.C. § 216(b), an employee who wishes to participate in

such action shall file a consent in writing in the court in which the action is pending, thereby

becoming a party in such an action, having opted into the case;

       WHEREAS, such "opt-in" plaintiffs are bound by and subject to the Court's jurisdiction

as if listed in the caption and on the docket as named plaintiffs, and continue to be parties to the

above-captioned action;

       WHEREAS, certain opt-in plaintiffs in the above-referenced action were designated as

"Terminated" effective November 1, 2019 but continue to be parties to this action;




                                                 1
Case 1:18-cv-00470-RGA Document 191 Filed 03/13/20 Page 2 of 11 PageID #: 5559



       IT IS HEREBY STIPULATED AND AGREED, by the parties hereto, through their

undersigned counsel, and subject to approval by the Court, that with the exception of opt-in

plaintiffs Robert Harper, Joseph Jarvela, Basil Kenton, Jose Rosales, Brandon Stamper, Jeffrey

Dunning, and Manuel Fonseca, who were dismissed pursuant to individual motions to dismiss

based on their failure to respond to discovery, any opt-in plaintiffs whose status appears as

"Terminated" as of November 1, 2019, should be reinstated as opt-in plaintiffs (but subject to

Defendant's right to seek decertification of the conditional class).

       Enclosed hereto as Exhibit A is a list of all plaintiffs in this action, including named

plaintiffs and plaintiffs who have opted into the conditionally certified FLSA class.


Dated: March 6, 2020


Isl Brian D. Long
Brian D. Long (No. 4347)
Rigrodsky & Long, P.A.
300 Delaware A venue, Suite 1220
Wilmington, DE 19803
Telephone: (302) 295-5310
Facsimile: (302) 654-7530
bdl@rl-legal.com

Counsel for Plaintiffs


 Isl Cory Falgowski
J. Cory Falgowski (No. 4546)
Burr & Forman LLP
 1201 N. Market Street, Suite 1407
Wilmington, DE 19801
Telephone: (302) 830-2310
Facsimile: (302) 397-2025
j falgowski@burr.com

Counsel for Defendant




                                                 2
Case 1:18-cv-00470-RGA Document 191 Filed 03/13/20 Page 3 of 11 PageID #: 5560




IT IS SO ORDERED this   I.a   day of March, 2020.



                                       ~~
                                       RJCHARDci.riREWS
                                       UNITED STAT S DISTRICT JUDGE




                                          3
Case 1:18-cv-00470-RGA Document 191 Filed 03/13/20 Page 4 of 11 PageID #: 5561
EXHIBIT A


                                   Named and Opt-in Plaintiffs 1 2

    1.     Abersold, Steven                             34.    Barr, Cody
    2.     Abiola, Charles                              35 .   Barreras, Felix
    3.     Adelman, Michael                                    (Discovery)
    4.     Adkison, Christopher                         36.    Bassett, Richard
    5.     Agana, Enrique                               37.    Bates, Brendan
    6.     Aiyegbusi, Olugbemiga                        38.    Beavers, Anthony
    7.     Akerman, David                               39.    Beggs, Peter
    8.     Albarran, Ruben                              40.    Beierschmitt, Steven
    9.     Albera, Joseph                                      (Named) (Discovery)
    10.    Alejandre Tajimaroa, Irving                  41.    Belnap, Thane
    11.    Alvarez, Ricardo                             42.    Bengel, Shane
    12.    Ambrister, Lamont                            43.    Bernadou, Trey
    13 .   Anderson, Matthew                                   (Named) (Discovery)
    14.    Annen, Jeffrey                               44.    Bertoncini, Paul
    15.    Anthony, Matthew                             45.    Bittner, Lawrence
    16.    Archer, Teddy                                46.    Blair, Christopher
           (Named) (Discovery)                          47.    Blanch, Jose
    17.    Archero-Rochero, Evian                       48.    Blandino, Brian
           (Named) (Discovery)                          49.    Blunt, Michael
    18.    Arefayne, Azaria                             50.    Bly, Dalton
    19.    Arguello, Douglas                            51.    Boll, Jess
    20.    Armijo, Jacob                                52.    Bollack, Aaron
    21.    Armstrong, Tyler                             53 .   Boller, Austin
    22.    Armstrong, Mychal                                   (Discovery)
    23 .   Arnold, James                                54.    Bonilla, Miguel
    24.    Arrazolo, Caleb                              55.    Bouchillon, Douglas
    25 .   Arrowood, Rodney                             56.    Bowery, Travis
    26.    Ascanio, Andrew                              57.    Boyd, Gerald
           (Named) (Discovery)                          58.    Bradshaw, Michael
    27.    Ayala, Hugo                                  59.    Bray, Robert
    28.    Baker, Aaron                                 60.    Brazell, James
    29.    Balinton, Maury                                     (Discovery)
    30.    Balinton, Mashon                             61.    Bridges, Samuel
    31.    Ball, Scott                                  62 .   Brooks, Kevin
    32.    Barbas, Aaron                                63 .   Brooks, Martha
    33 .   Barnes, Marcus                               64.    Brooks, Joshua

1
   All named plaintiffs in the enclosed list are set forth in bold, with the designation "(Named)."
All plaintiffs selected by the parties to participate in discovery are set forth with the designation
"(Discovery)".
2
  Note that Plaintiff Donald Krieger, while listed here, is subject to a pending unopposed
motion to dismiss. (See Docket Nos. 126-128 and 132).
Case 1:18-cv-00470-RGA Document 191 Filed 03/13/20 Page 5 of 11 PageID #: 5562



 65.    Brown, Cameron                     101.    Coates, Christopher
 66.    Brown, Sean                        102.    Codrington, Calvin
 67.    Brown, Therron                     103.    Cole, Marlon
        (Discovery)                        104.    Comer, Justin
 68.    Brunson, Nathaniel                 105 .   Compton, Dustin
 69.    Bryant, Christopher                106.    Conforti, David
 70.    Buick, Stephen                     107.    Cook V, Benjamin
        (Discovery)                        108.    Coombs, Andrew
 71.    Burch, Joshua                      109.    Cooper, Daniel
 72.    Burdette-Chapman, Brendan          110.    Corpuz, Julius
 73.    Burditt, Ian (Wade)                111.    Costanza, Justin
 74.    Burillo, Marc                      112.    Creed, William
 75.    Burkert, Kevin                     113.    Cromartie, Neill
 76.    Burnett, Duane                             (Named)
 77.    Burrows, Michael                   114.    Crosson, Timothy
 78.    Cacopardo, Daniel                  115.    Crow, Amanda
 79.    Canaday, Delrie                    116.    Crump, Daniel
        (Named) (Discovery)                        (Discovery)
 80.    Capers, Craig                      117.    Cruz, Jose
 81.    Carlson, Chad                      118.    Cunningham, Grant
 82.    Carr, Mark                         119.    Dacres, Howard
 83 .   Carrigan, Ryan                     120.    Daley, Nathaniel
 84.    Carter, Christopher                121.    Darby, Joseph
 85 .   Carter, James                      122.    Dauterman, Bryan
        (Discovery)                        123.    David, Dan
 86.    Casden, Brett                      124.    DeLaPaz, Miguel
        (Named)                            125.    Delgado, Orlando
 87.    Casey, Cody                        126.    Dellert, Scott
 88.    Cawley, Robert                     127.    Deol, Jagraj
 89.    Celeste, Charles                   128.    Deramo, Brandon
 90.    Chambliss, Sedetrick               129.    DiCarlo, John
        (Named) (Discovery)                130.    Dingler, John
 91.    Champagne, Christopher             131.    Dixon, Joseph
 92.    Chavez, David                      132.    Dobson, Stephen
 93.    Chavez, Michael                    133 .   Donahue, Eric
 94.    Cheely, Jason                      134.    Donnelly, John
 95 .   Chester, Robert                    135.    Donovan, David
 96.    Chin, Michael                      136.    Dooley, MichaelKevin
        (Discovery)                        137.    Dopke, Scott
 97.    Clariza, Freddie                           (Discovery)
 98 .   Clarkson, Rodney                   138.    Doty, Richard
 99.    Clausell, Andy                     139.    Douglas, Kenneth
 100.   Clingan, Donald                    140.    Dougless, Ronald
Case 1:18-cv-00470-RGA Document 191 Filed 03/13/20 Page 6 of 11 PageID #: 5563



  141.    Dove, Levell                     18 1.   Gamenez, Renaldo
  142.    Drouvalakis, William             182.    GarridoRamirez, Enrique
  143.    Duarte, Alex                     183.    Gashaw, Walter
  144.    Dubois, James                    184.    Gassenberger, Scott
  145.    Duda, Andrew                     185.    Gebre-Medhin, Tedla
  146.    Duhon, Eric                      186.    Gelatt, Wesley
  14 7.   Duncan, Mark                     187.    Gilliland, Raymond
  148.    Dunn, Barry                      188.    Godfrey, Greg
  149.    Earley, Michael                          (Discovery)
  150.    Eastern, Travis                  189.    Goldmann, Christopher
  151.    Eloff, Daniel                    190.    Gomez, Eric
  152.    Entrekin f/k/a Hill, Ashley              (Discovery)
  153.    Evans, Michael                   191.    Gomez, Christopher
  154.    Evans, Gregory                   192.    Gonzales, Dominic
  155.    Ewbank, William                  193.    Gonzales, Ray
  156.    Farrell, Gary                    194.    Gonzalez Jr. , Luis
  157.    Fazal, Mujeeb                    195.    Goodman, Shaun
  158.    Febres, Jose                     196.    Goodnight, Justin
  159.    Ferry, Daniel                    197.    Gozumogullari, Mustafa
  160.    Figueroa, Ismael                 198.    Graham, Y aphet
  161.    Finch, Randy                     199.    Grant, Jonathan
  162.    Flores, Jacob                    200.    Gray, Matthew
  163.    Flowers, Christopher             201.    Green, Benjamin
           (Discovery)                     202.    Greer, William
  164.    Flynn, Thomas                    203.    Guclu, Mehmet
  165.    Foley, Jason                     204.    Guest, Jordan
           (Discovery)                     205.    Hackett, Christopher
  166.    Forshee, William                         (Named)
  167.    Forster, Christopher             206.    Hailey, Peter
  168.    Fortunato, Todd                  207.    Halbeisen, John
  169.    Forwood, Joshua                  208.    Hale, Kelly
  170.    Fraley, Gary                     209.    Hall, Brian
  171.    Francis, Brodrick                        (Discovery)
          (Named) (Discovery)              210.    Hall, Andre
  172.    Franklin, Bruce                  211 .   Halleck, Alan
  173.    Frazer, David                    212.    Harr, Matthew
  174.    Frederick, Kyle                          (Discovery)
  175.    Frederick, Brian                 213 .   Harris, Michael
  176.    Frias, Steven                    214.    Harris, Andrew
  177.    Gabbard, Chris                   215.    Hart, Justin
  178.    Gales, Michael                   216.    Hart, Christopher
  179.    Gann, Eric                       217.    Hartley, Todd
  180.    Garcia, Marco                    218.    Harwell, Jeffrey
Case 1:18-cv-00470-RGA Document 191 Filed 03/13/20 Page 7 of 11 PageID #: 5564



 219.    Haskins, Greg                     258.    Jensen, Don
 220.    Hebert, Michael                   259.    J erstad, Kenneth
 221.    Hedke, Nicholas                   260.    Jeter, Seth
 222.    Heilman, Tyler                    261.    Johnson, Anthony
 223.    Heimbrock, Andrew                 262.    Johnson, Norris
 224.    Hemphill, Tommy                   263.    Johnson, Christopher
 225.    Henry, Bruce                      264.    Johnson, Elliott
 226.    Herman, Benjamin                           (Discovery)
 227.    Hernandez, Manuel                 265.    Johnson, Mark
 228.    Herrera, Joshua                   266.    Jones, Leon
 229.    Heymann, Michael                  267.    Jones-Vaughan, Erin
 230.    Hidinger, James                   268.    Jovanovic, Michael
 231.    Hinds, Eric                       269.    Kadow, Steven
 232.    Hinshaw, Sean                     270.    Kalanjian, Georges
 233 .   Hoffmann, Kristian                271.    Kalogeropoulis, Nicholas
          (Discovery)                      272.    Kay, Sean
 234.    Hoffner, Craig                    273 .   Keaton, Robbie
 235.    Hogains, Shalinda                 274.    Keese, Kyle
 236.    Holbert, Jason                    275.    Kennan, Christopher
 237.    Holmes, Bryon                     276.    Kennedy, Rodney
 238.    Hopkins, Kendrick                 277.    Kem, Peter
 239.    Hosey, James                      278.    Khan, Nasir
          (Discovery)                      279.    Kidwell, Steven
 240.    Huckell, Bryan                             (Discovery)
 241.    Huet, Justin                      280.    Kim, Jae
 242.    Hume, Jonathan                             (Discovery)
 243.    Hund, Nicholas                    281.    Kimble, Nathaniel
          (Discovery)                      282.    Kines, Antoine
 244.    Hunt, Darrell                     283.    King, Jason
 245.    Hupp, Steve                       284.    Knighton, Shamar
 246.    Husereau, Scott                   285 .   Koons, Sean
 247.    Hutchinson, James                 286.    Koontz, Nicholas
          (Named)                          287.    Kowalski, Christopher
 248.    Hyer, Garrett                     288.    Krajacic, Nicolas
 249.    Hylton, Otis                      289.    Krieger, Donald
 250.    Ignazi, Brian                              (Discovery)
 251.    Irey, James                       290.    LaMastus, Cheryl
 252.    Irizarry, Luis                             (Discovery)
 253.    Jackson, Robert                   291.    Lane, Jamie
 254.    Jackson-Lee, Renaldo                       (Discovery)
 255 .   Jean Baptiste, Herby              292.    LaNier, Samuel
 256.    Jean Baptiste, Wesler             293.    Lao, Lance
 257.    Jennings, Richard                 294.    Law, Scott
Case 1:18-cv-00470-RGA Document 191 Filed 03/13/20 Page 8 of 11 PageID #: 5565



 295.    Le, Dung                          335. McAtee, Corey
 296.    Leba, Kenneth                     336. McCarthy, Dax
 297.    Lee, Jason                        337. McCauley, Johnathan
 298.    Lee, Andrew                             (Discovery)
 299.    Lee, Stephen                      338. McClain, Jesse
 300.    Leet, Nicholas                    339. McClung, Christopher
 301.    Legg, Matthew                           (Discovery)
         (Discovery)                       340. McCray, Randolph
 302.    Leggins, Michael                  341. McCrayJr, Michael
 303.    Lewis, Evan                       342. McDonald, Michael
 304.    Lewis, Bradley                    343. McDonald, Creighton
 305 .   Lievsay, John                     344. McNeill, Timothy
 306.    Lindsay, Paul                     345. Medina, Matthew
 307.    Liriano, Marx                     346. Meek, Phillip
 308.    Long, Robert                      347. Mendez, David
 309.    Lopez, Joseph                     348. Mendoza Olivas, Arnoldo
 310.    Lovvorn, Christopher              349. Menjivar, Sergio
 311.    Lowe, James                       350. Mertes, William
 312.    Lynds, Arthur                     351. Michaels, Mark
 313 .   Macharie, Reuben                  352. Michelsen, Matthew
 314.    Maciel, Ruben                     353. Milam, John Matthew
 315.    Magee, Jay                        354. Milicia, Ross
 316.    Makepeace, Jeremy                 355. Miller, Vance
 317.    Malnati, Anthony                  356. Miller, Mark
 318.    Malsom, Wayne                     357. MimsJr, Larry
 319.    Manausa, Paul                     358. Minor, Quinn
 320.    Mann, Charles                           (Discovery)
 321.    Mano, Richard                     359. Missick, Jaryn
 322.    Manofsky, Daniel                  360. Mitchell, Matthew
         (Named) (Discovery)               361. Mitchell, Matthew
 323.    Marchena, Scott                   362. Mitsunaga, Corey
 324.    Marciel-Nieves, Basil             363 . Mize, Ryan
 325.    Marlin, Marc                      364. Moldawski, Mitchell
 326.    Martin, Bobby                     365. Molina, Luis
 327.    MartinezMoran, Jose               366. Montgomery, David
 328.    Martinsen, Robert                 367. Moore, James
 329.    MataJr, Frank                     368. Moreau, Jarod
 330.    Matarazzo, Garrick                369. Morris, Daren
 331.    Matthews, Josiah                  370. Morrison, Stephen
 332.    Mauss, Jeffery                    371. Moses,.James
 333 .   Maxey, Robert                     372. Moulterie, David
         (Discovery)                       373. Muller, Heath
 334.    Mayer, Timothy                    374. Mullins, Matthew
Case 1:18-cv-00470-RGA Document 191 Filed 03/13/20 Page 9 of 11 PageID #: 5566



 375 .   Murray, Betty                     413 .   Pinnock, Robert
 376.    Nealis, Wesley                    414.    Pires, Danielson
 377.    Nelson, Ned                       415 .   Pohler, Eric
 378.    Newbury, Gary                     416.    Porter, Harry
 379.    Nienau, Nathan                    417.    Porter, William
 380.    Ogletree, Coleman                          (Discovery)
 381.    Orozco Lopez, Luis                418 .   Powell, Kimberly
         (Discovery)                       419.    Quinn, Eric
 382.    Owens, Stephen                    420.    Ramirez, David
          (Discovery)                               (Discovery)
 383.    Pace, Troy                        421.    Ramirez, George
 384.    Page, Arron                       422.    Ramos, Dale
 385.    Pak, Jin                          423.    Rana, Nayan
 386.    Palma, Steven                     424.    Redmond, Shaun
          (Discovery)                      425.    Reilly, Matthew
 387.    Panaia, Peter                     426.    Renfro, Jason
 388.    Papavasiliou, Tharrenos           427.    Rentz, Trevor
 389.    Papson, James                     428.    Richardson, Randy
 390.    Paquette, Timothy                 429.    Riley, Clint
 391.    Park, Daniel                      430.    Riley, Kenneth
 392.    Patten, Izaak                     431.    Rivera, Nomar
          (Discovery)                      432.    Robbins, Ezekiel
 393 .   Paylor, Dominique                 433.    Roberts, Ryan
 394.    Payne, Craig                      434.    Robichaud, Mark
 395.    Pearson, Billy                    435 .   Rocco, Anthony
 396.    Pelaez, Luis                      436.    Rocco, John
 397.    Pelle, Anthony                             (Named) (Discovery)
 398.    Pender, Matthew                   437.    Rocco, Scott
 399.    Percival, Trent                            (Discovery)
 400.    Perdomo, Jonathan                 438.    Rodriguez, Pedro
 401.    Perez, Paulo                      439.    Rodriguez, David
 402.    Perez, Anthony                    440.    Rogers, Theophilus
          (Discovery)                      441.    Rojas, Edgar
 403.    Perez, Roberto                    442.    Rojas, Ricardo
 404.    Perez, Ramon                      443 .   Romero, Matthew
 405 .   Perry, Jason                      444.    Rosales, Angel
 406.    Perry, Leon                                (Discovery)
 407.    Pesigan, Jason                    445 .   Rosenbalm, Vernon
 408.    Peterson, Billy                   446.    Rossman, Shawn
 409.    Pfister, Charles                  447.    Rotha, Logan
 410.    Pickett, Johnny                   448.    Rothenberger, Christopher
 411.    Pierce, Lucas                     449.    Royal, Brett
 412.    Pina, Kyle                                (Discovery)
Case 1:18-cv-00470-RGA Document 191 Filed 03/13/20 Page 10 of 11 PageID #: 5567



  450.    Rozenburg, Leslie                490. Sosa, Cesar
  451.    Ruiz, Miguel                           (Discovery)
  452.    Ruiz, Michael                    491. Soto, Jesse
  453.    Ruiz-Echenagucia, Jorge          492. Soto, Benjamin
  454.    Sabat, Francisco                 493. Speicher, Ralph
          (Discovery)                      494. Springer, Devon
  455 .   Sacco, Michael                          (Named) (Discovery)
  456.    Saltos, Erick                    495. Sproul, Christopher
  457.    Sammarco, Jared                  496. Stafford, James
  458 .   Sanchez, Israel                  497. Stanek, Robert
  459.    Sanchez, Rafael                  498 . Stanley, Gregory
  460.    Sandoval, David                  499. Stevenson, Dominic
  461.    Sandoval, Ernesto                500. Stewart, Eric
  462.    Sawyer, Matthew                         (Named)
  463.    Scotto, Michele                  501. Stockwell, Christopher
  464.    Scruggs, Landon                  502. Story, James
  465 .   Seda, Chadwick                   503 . Stranz, Timothy
  466.    Shaddox, Jason                   504. Stringer, John
  467.    Shapiro, Justin                  505 . Stupey, Jamie
  468.    Shelton, Stuart                  506. Stutts, David
  469.    Shelton, James                   507. Swartz, Aaron
  470.    Shermock, Kevin                  508. Sweet, David
  471.    Shivers, Larry                   509. Sweet, Christopher
  472.    Shover, John                     510. Talbot, Xavier
  473.    Shuford, Edward                  511. Tapia Pena, Miguel
  474.    Simpson, Shannon                 512. Taylor, Charles
  475.    Simpson, Ernest                  513. Teagle, Trey
  476.    Sims, Brent                      514. Temple, Wayne
  477.    Singletary, Lamarr               515. Temple, Terrell
  478.    Skinner, Nathan                  516. Temple, Valerie
  479.    Slaughter, Dwayne                517. Tepe, Michael
  480.    Slingsby, Todd                   518 . Thomas, Larry
  481.    Smallman, Alexander              519. Thomas, Tramario
  482.    Smedley, Jason                   520. Thornton, Anthony
  483.    Smith, Herbert                   521. Todd, Larry
          (Discovery)                      522. Tolentino, Samuel
  484.    Smith, William                   523. Tolliver, Ryan
  485.    Smith, Edward                    524. Tronvig, Erik
  486.    Smith, Zeltre                    525 . Trujillo, Julian
  487.    Smith, Rodney                    526. Tullos, Miles
  488 .   Smith, Brian                            (Discovery)
  489.    Soberon, Hector                  527. Twerefour, Terry
                                           528. Unthank, Kevin
Case 1:18-cv-00470-RGA Document 191 Filed 03/13/20 Page 11 of 11 PageID #: 5568



  529.    Valdez, Benjamin                  566.   Wright, Brandon
  530.    Vandermolen, Paul                 567.   Wright, Daniel
  531.    Varela, Cesar                     568.   Yamaguchi, Kenji
  532.    Varela Valenzuela, Alberto        569.   Younger, Richard
  533.    Vasilyev, Daniel                  570.   Zamora, Joseph
  534.    Vazquez, Nicholas                 571.   Zelaya, Alberto
          (Discovery)                       572.   Zepeda, Richard
  535.    Veasey, Brieson                   573.   Zombek, Edward
  536.    Vega, Robert                      574.   Zornes, Kenneth
  537.    Verdejo, Carlos
  538.    Verdejo Napoleoni, David
  539.    Vermette, Jeremy
  540.    Vinson, Bryson
  541.    Walker, Adam
  542.    Wallace, Matthew
          (Discovery)
  543.    Wallace, Brady
  544.    Walls, Andrew
          (Named) (Discovery)
  545.    Walton, Steven
          (Discovery)
  546.    Wang, Zheying
  547.    Washington, Everett
  548.    Washington, Alfonso
  549.    Washington, Carl
  550.    Watson, Calvin
  551.    Wenig, Steven
  552.    Wereschagin, John
  553.    Wesley, Calvin
          (Named)
  554.    Wheeler, David
  555 .   Wilkerson, Wayne
  556.    Williams, Derrick
  557.    Williams, Richard
  558.    Willis, Michael
  559.    Wilson, James
  560.    Wilson, Tylon
  561.    Wilson, Reginald
  562.    Winn, Bruce
  563.    Wolfie, Sean
  564.    Wood, Walter
  565.    Woodruff, Christopher
          (Named)
